Opinión concurrente y de conformidad emitida por la
Juez Asociada Señora Naveira de Rodón.
Sin restarle importancia a la controversia central de este caso ni al impacto que sobre el Pueblo de Puerto Rico en general tendrá su resolución final, quisiéramos señalar que lo que está hoy ante el Tribunal es una sencilla cuestión pro-cesal discrecional que, aunque presente alguna complejidad en su implantación, no deja de ser sólo una cuestión técnica procesal. No podemos ni debemos sacar fuera de perspectiva el asunto planteado insuflándole dimensiones que no tiene.(1)
Por entender que la opinión mayoritaria suscrita por el Juez Asociado Señor Ortiz el 22 de junio de 1989 en forma alguna resulta incompatible con la posición que adoptara en mi voto concurrente —al cual se unió el Juez Asociado. Señor Hernández Denton— y con la determinación que hoy toma la mayoría del Tribunal, le he dado mi conformidad a ambas.
En aquella ocasión no hubo necesidad de discutir el punto procesal específico que hoy se trae ante el Tribunal, ya que *617no estaba planteado. La opinión raayoritaria no se pronunció sobre este asunto. Fue en la vista oral y en la opinión concu-rrente que suscribiéramos que sugerimos que el tribunal de instancia auscultara la deseabilidad de adoptar un curso de acción similar que ahora revisamos.
Entendemos que los compañeros Jueces Asociados Se-ñores Negrón García y Rebollo López han interpretado equi-vocadamente tanto la opinión de la mayoría de 22 de junio de 1989 como la determinación que hoy se ha tomado.
Los puntos de vista de los Jueces Asociados Señores Ne-grón García y Rebollo López no obtuvieron la acogida de la mayoría del Tribunal cuando fueron planteados directa-mente en el recurso original, y no pueden ahora los compa-ñeros, al traerlos a colación de forma forzada, pretender lo-grar lo que entonces no les fue posible.(2)
—O—

(1) Otros podrían discrepar de este enfoque, sin embargo, cuando para soste-ner su posición tienen que recurrir a la táctica de desviar la atención mediante el ataque personal y claramente denotan la falta de argumentos válidos para avalar la misma o una falta de conocimiento o dominio sobre la materia.


(2) Cabe señalar que ninguna de las partes solicitó la reconsideración de nuestra opinión de 22 de junio de 1989.